                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

                                   CASE NO.: 6:20-CV-01270-RBD-GJK

MARY GREENE,

          Plaintiff,
v.

MAGICAL CRUISE COMPANY, LIMITED,
a foreign profit corporation, d/b/a
DISNEY CRUISE LINE,

          Defendant.

                                                                  /

                   DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
                      [SECOND] AMENDED COMPLAINT [DE 16]1

          Defendant, MAGICAL CRUISE COMPANY, LIMITED, d/b/a DISNEY

CRUISE LINE. (“DCL”), by and through undersigned counsel and pursuant to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), the general maritime law of

the United States, and DE 15, moves to dismiss the [Second] Amended Complaint

[DE 16], and as grounds states as follows:

                                                   Introduction

          This is an action by a cruise ship passenger against a cruise line, governed

solely by the general maritime law of the United States, to the exclusion of

conflicting California state law.                     The [Second] Amended Complaint [DE 16]



1
  DE 16, although titled “Amended Complaint” is Plaintiff’s Second Amended
Complaint, filed August 26, 2020. Plaintiff filed an Amended Complaint [DE 7] on
August 4, 2020 and the Court dismissed it sua sponte on August 24, 2020 [DE 15] as
“an impermissible shotgun pleading.” For consistency, DCL refers to the Amended
Complaint [DE 16] in this motion seeking dismissal. As DE 16 appears to be
substantially the same shotgun pleading the Court dismissed, DCL also respectfully
requests dismissal with prejudice for the reasons in the Court’s prior Order [DE 15].


                                  H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
     150 Southeast Second Avenue, Suite 1200 · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                   CASE NO.: 6:20-CV-01270-RBD-GJK


(hereinafter “Amended Complaint”) should be dismissed, because (a) Plaintiff lacks

standing to bring an ADA claim; (b) her claims would improperly require this Court

to exercise its supplemental jurisdiction; and (c) the Unruh Act impermissibly

conflicts with U.S. general maritime law. Accordingly, DCL respectfully requests

this Court dismiss the Amended Complaint.

        Plaintiff Mary Greene alleges she is disabled and that DCL discriminated

against her by not providing her with an accessible room for her cruise beginning on

September 9, 2019.2 See D.E. 7, ¶¶1, 28. She claims that DCL’s employee did not

“believe” she was disabled, and therefore did not reserve an accessible cabin for her

as she requested. See id. at ¶¶23-24. Plaintiff seeks 1) a declaratory judgment that

DCL was in violation of Title III of the ADA because it failed to ensure its

reservations services were fully accessible; 2) a permanent injunction directing DCL

to “bring its reservations services, and policies and procedures into full compliance

with the requirements set forth in the ADA”; 3) statutory damages under the

UCRA; 4) compensatory damages for “mental anguish, loss of dignity, and

intangible injuries,” and 5) attorney’s fees and costs.3

        The Amended Complaint should be dismissed because:




2 The Amended Complaint does not specify the name of the ship, however DCL
represents the subject cruise was on the M/V Disney Wonder.
3 Plaintiff also seeks a declaratory judgment that DCL was in violation of Title III of

the ADA because it did not ensure its website was accessible to, and usable by, blind
and visually impaired individuals. As there is no allegation Plaintiff is blind or
visually impaired, this prayer for relief appears to be in error. Even if it is not,
however, the request for relief does not impact this motion or the reasons why
dismissal is appropriate.
                                                         -2-

                                H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
    150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


       1. Plaintiff lacks standing to assert a claim under the ADA;

       2. The ADA does not provide private plaintiffs a remedy for
          damages;

       3. This Court should not exercise supplemental jurisdiction over
          Plaintiff’s UCRA claim as it would permit her to bypass
          California’s procedural safeguards to minimize frivolous lawsuits
          brought under the Act; and

       4. Plaintiff’s UCRA claim is inconsistent with federal maritime law,
          in that it provides for exemplary damages, which are not
          available in a maritime case.

       For the reasons herein, DCL respectfully requests the Court dismiss

Plaintiff’s Amended Complaint with prejudice.

                                         Memorandum of Law

   I. This Court lacks jurisdiction because Plaintiff does not have
      standing to bring a claim under the ADA.

            A. Standard of review for motion to dismiss under Fed. R. Civ. P.
               12(b)(1).

       Federal Rule of Civil Procedure 12(b)(1) allows the Court to dismiss a

complaint for lack of subject matter jurisdiction. See Jones v. Waffle House, Inc.,

2016 U.S. Dist. LEXIS 76507, *10 (M.D. Fla. 2016) (“Because standing is

jurisdictional, a dismissal for lack of standing has the same effect as a dismissal for

lack of subject matter jurisdiction under Rule 12(b)(1).”) (citing Stalley ex rel. United

States v. Orlando Reg'l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008)).

       Attacks on subject matter jurisdiction pursuant Rule 12(b)(1) may be “facial”

and challenge the sufficiency of a Plaintiff’s allegations, or “factual” and challenge

jurisdiction based on matters outside the pleadings. Jones at *10. “On a facial


                                                        -3-

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


attack, a plaintiff is afforded safeguards similar to those provided in opposing a

Rule 12(b)(6) motion -- the court must consider the allegations of the complaint to be

true.” Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990). Here, Plaintiff’s

allegations are facially insufficient to establish her standing to bring this suit under

Title III of the ADA.

            B. Plaintiff lacks standing to bring a claim under the ADA
               because she has alleged no future harm.

       To establish standing to bring a discrimination claim under the ADA, a

plaintiff must show “(1) injury-in-fact; (2) a causal connection between the

asserted injury-in-fact and the challenged action of the defendant; and (3) that the

injury will be redressed by a favorable decision.” Seco v. NCL (Bah.), Ltd., 588 Fed.

Appx. 863, 865 (11th Cir. 2014) (citing Houston v. Marod Supermarkets, Inc., 733

F.3d 1323, 1328 (11th Cir. 2013). “These requirements are the ‘irreducible minimum

required by the Constitution’ for a plaintiff to proceed in federal court.” Shotz v.

Cates, 256 F.3d 1077, 1081 (11th Cir. 2001).

       Additionally, where, as here, injunctive relief is sought, the plaintiff must

show “a sufficient likelihood that [s]he will be affected by the allegedly unlawful

conduct in the future.” Hollowell v. NCL (Bah.) Ltd., 2019 U.S. Dist. LEXIS 788 *5

(S.D. Fla. 2019) (citing Seco at 865). The likelihood of such future injury must be

“real and immediate.” Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th Cir.

1994) (“Because injunctions regulate future conduct, a party has standing to seek

injunctive relief only if the party alleges, and ultimately proves, a real and



                                                        -4-

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


immediate -- as opposed to a merely conjectural or hypothetical -- threat of future

injury.”) (emphasis in original); see also Shotz at 1081 (same).

       Here, the Amended Complaint is facially deficient because Plaintiff alleges no

facts whatsoever establishing that she is at any immediate risk of future harm.

Rather, she has only alleged a single incident that occurred in the past, which is

insufficient to support standing to assert a claim for injunctive relief. See L.A. v.

Lyons, 461 U.S. 95, 102, 103 S. Ct. 1660, 75 L. Ed. 2d 675 (1983) (noting that “[past]

exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief…if unaccompanied by any continuing, present adverse

effects.”) (citing O'Shea v. Littleton, 414 U.S. 488 (1974)); Schotz at 1082 (“Injury in

the past, however, does not support a finding of an Article III case or controversy

when the only relief sought is a declaratory judgment.”) (citing Malowney v. Federal

Collection Deposit Group, 193 F.3d 1342, 1348 (11th Cir. 1999)).

            C. Plaintiff has pleaded nothing more than an isolated incident.

       It is likewise insufficient to plead a single, isolated incident to demonstrate a

discriminatory policy or practice that is capable of remediation through injunctive

relief. In Moranos v. Royal Caribbean Cruises, Ltd. the plaintiff cruise ship

passenger alleged she was disabled and confined to a wheelchair, and that she was

injured in a past accident because the defendant did not provide assistance for her

to disembark. See 565 F. Supp. 2d 1337, 1338 (S.D. Fla. 2008). Specifically she

complained that the defendant cruise line had a “practice…of not providing a crew

member to assist the wheelchair bound [plaintiff] in disembarking from the vessel.”


                                                        -5-

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


Id. at 1339. The court dismissed the claim, finding that there were no facts alleged

that the defendant had “a policy or pervasive practice of not helping wheelchair

bound customers to embark and disembark.” Id. The court also found it

“questionable” that an injunction “would redress an injury which appears to be an

isolated incident.” Id.

       Here, Plaintiff alleges no facts to support her claim that she was and “will

continue to be injured by Defendant’s policy and practice of failing to make

reasonable modifications to its reservations policies practices and procedures…” See

D.E. 7, ¶34. She alleges a single instance of allegedly discriminatory conduct

occurring in the past. While DCL does not agree that the conduct described in the

Amended Complaint amounts to discriminatory conduct, even if true, plaintiff has

alleged nothing more than a “discrete discriminatory act[] based on individualized

actions or decisions of defendant’s employees,” which do not constitute a pattern or

practice of discrimination. Loving v. Princess Cruise Lines, Ltd., 2009 U.S. Dist.

LEXIS 130477, *17-18 (C.D. Cal. 2009).

       Plaintiff has similarly failed to plead any facts establishing that she is under

an immediate threat of harm. That failure alone is sufficient to find that she lacks

standing to assert a claim under the ADA. However, Plaintiff also fails to allege any

facts which, if proven, would establish that DCL has any pattern or practice of

discrimination. She alleges only a single instance of past conduct, which is

insufficient as a matter of law to support declaratory or injunctive relief.

Accordingly, Count I of the Amended Complaint should be dismissed.


                                                        -6-

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                   CASE NO.: 6:20-CV-01270-RBD-GJK


    II. The ADA does not afford individual plaintiffs recovery in damages.

        Plaintiff also purports to seek a declaratory judgment that DCL was in

violation of the ADA and “compensatory damages including, but not limited to,

mental anguish, loss of dignity, and any other intangible injuries…” See D.E. 7, p.

15, ¶F. The sole remedy available to an individual plaintiff under the ADA is

injunctive relief. Seiger v. M&M Fin. Investors Int'l, Inc., 2017 U.S. Dist. LEXIS

145592, *8 (M.D. Fla. 2017) (“The sole remedy under Title III for individuals with

disabilities who have been discriminated against by a violation of that title is

injunctive relief.”).4

        The ADA does not provide a right of action for damages by an individual

plaintiff for “mental anguish” or “loss of dignity.” See Dimattina v. Westgate Resorts,

Ltd., 2018 U.S. Dist. LEXIS 12138, *2 (M.D. Fla. 2018) (finding that

the ADA is not “designed” to protect the disabled from physical or emotional injury,

and that “a disabled person’s emotional or psychological response to a lack of access

is neither actionable nor remediable under the ADA.”); Moranos v. Royal Caribbean

Cruises, Ltd., 565 F. Supp. 2d 1337, 1339 (S.D. Fla 2008) (dismissing ADA claim

where plaintiff “concede(d)that the ADA does not provide a private right of action

for damages.”). Accordingly, to the extent Plaintiff seeks compensatory damages,

the Amended Complaint should be dismissed with prejudice.

    III.     There are numerous grounds for this court to                                                   decline
             supplemental jurisdiction over plaintiff’s UCRA claims.



4 The UCRA does permit money damages; however, that claim also fails as
discussed infra.
                                                         -7-

                                H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
    150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


       Count II of the Amended Complaint asserts a claim for declaratory and

injunctive relief and statutory damages under California’s Unruh Civil Rights Act

(“UCRA”). Plaintiff alleges that this Court has supplemental jurisdiction over her

California state law claim because it is “so related to Plaintiff’s federal ADA claims,

they form part of the same case or controversy under Article III of the United States

Constitution.” See D.E. 7, ¶14.

       There are four enumerated circumstances in which a Court may decline to

exercise supplemental jurisdiction over a state law claim:

       The district courts may decline to exercise supplemental jurisdiction
       over a claim under subsection (a) if—

       (1) the claim raises a novel or complex issue of State law,
       (2) the claim substantially predominates over the claim or claims over
           which the district court has original jurisdiction,
       (3) the district court has dismissed all claims over which it has original
           jurisdiction, or,
       (4) in exceptional circumstances, there are other compelling reasons for
           declining jurisdiction.

28 USCS § 1367(c).

       Here, the court should decline to exercise jurisdiction over Plaintiff’s in the

first instance because Plaintiff’s ADA claim is subject to dismissal. See Larsen v.

Carnival Corp., 2003 AMC 1337, 1353 (S.D. Fla. 2003). Additionally, the Court

should decline supplemental jurisdiction over Plaintiff’s UCRA claim because even

if her ADA claim was viable, her UCRA claims predominate over the ADA claim,

and there are compelling reasons to decline jurisdiction. See Cota v. Tory Burch,

LLC, 2020 U.S. LEXIS 138705 (S.D. Cal. August 4, 2020); Grutman v. Regents of the



                                                        -8-

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


Univ. of Cal., 807 F. Supp. 2d 861, 869-870 (N.D. Cal. 2011); Oliver v. Longs Drug

Stores Cal., Inc., 2008 U.S. Dist. LEXIS 14341, *6-7 (S.D. Cal. 2008).

       Courts have found that UCRA claims predominate over ADA claims because

the UCRA permits damages while the ADA does not. In Cota the court found that

while the same injunctive relief is available under both the ADA and the UCRA, the

UCRA also allows statutory damages. Cota at *3. Accordingly, the court determined

that “the state claim and the issues related thereto substantially predominate over

the ADA claim, which appears to be a secondary claim included to justify filing the

complaint in this Court, rather than a necessary (let alone predominant) claim in

this lawsuit.” Id. at *3; see also Rutherford v. Ara Lebanese Grill, 2019 U.S. Dist.

LEXIS 36159, *9-10 (S.D. Cal. 2019) (“Due to the existing circumstances, the Court

finds that the monetary damages Plaintiff seeks substantially predominate over the

injunctive relief available under the ADA.”).

       Additionally, numerous federal courts in California have declined to exercise

supplemental jurisdiction over UCRA claims due to the “important interest in

comity.” Cota at *3. In 2012 California imposed a heighted pleading standard for

UCRA claims “in response to the overwhelming increase in construction-related

accessibility claims.” Love v. Lee, 2019 U.S. Dist. LEXIS 229029, *7-8 (C.D. Cal.

Dec. 12, 2019); see also Whitaker v. Dodsworth Bldg., LLC, 2020 U.S. Dist. LEXIS

142753, *1-2 (C.D. Cal. Aug. 7, 2020) (“In 2012, California adopted a heightened

pleading standard for lawsuits brought under the Unruh Act to combat the influx of

claims and vexatious litigation in the disability access litigation sphere.”).


                                                        -9-

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


         To address this issue, California’s procedural rules require UCRA complaints

to be verified, failing which they are subject to a motion to strike. Cal. Civ. Proc.

Code §425.50(b)(1)). This procedure is meant to “deter baseless claims and vexatious

litigation.” Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017).

Because California’s rules of procedure do not govern in a federal court, federal

courts have declined to exercise supplemental jurisdiction over UCRA claims,

finding that doing so would improperly “allow (p)laintiff[s] to use federal court as an

end-around to California’s pleading requirements.” Id.; see also Myers v. Cal.

Cabinets and Flooring, Inc., 2020 U.S. Dist. LEXIS 142830 *2 (C.D. Cal. Aug. 7,

2020) (“In recognition of California's efforts to reduce the abuse of California's

disability access laws, district courts within the state have determined that the

interests of fairness and comity, counsel against exercising supplemental

jurisdiction over construction-access claims brought under the Unruh Act.”). Indeed,

the filing UCRA claims in federal court has been described as improper “forum

shopping.” See Schutza at 1031.

         Accordingly, Plaintiff’s UCRA claims should not be heard by this Court

because 1) they are state law claims which substantially predominate over her ADA

claim; and 2) there is a compelling reason for the Court to decline jurisdiction in

light of California’s interest in reducing the abuse of its disability access laws.

   IV.      General maritime law bars the application of California state law
            where the two conflict; California’s UCRA irreparably conflicts
            with the general maritime law and thus does not apply.




                                                        - 10 -

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


       Finally, Count II should be dismissed pursuant to Fed. R.Civ. P. 12(b)(6) for

failure to state a claim, because it conflicts with the general maritime law which

governs this suit. It is well-settled that maritime law governs passenger suits

against cruise lines. Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318 (11th Cir.

1989); Beard v. Norwegian Caribbean Lines, 900 F.2d 71 (6th Cir. 1990); Ridley v.

NCL (Bahamas) Ltd., 2010 U.S. Dist. LEXIS 109025 *6 n.4 (S.D. Fla. 2010)

(“[T]here is no doubt that allegations involving negligence aboard a cruise ship…are

controlled by admiralty law.”)

       In further support for the application of general maritime law, Plaintiff’s

Amended Complaint alleges that venue for her lawsuit is proper in this district

pursuant to the Disney Cruise Line Cruise Contract between Plaintiff and

Defendant. See D.E. 7, ¶16. A passenger ticket contract is a maritime contract and

is governed by the general maritime law of the United States. Lurie v. Norwegian

Cruise Lines, Ltd., 305 F.Supp.2d 352, 356 (S.D.N.Y. 2004) (citing Carnival Cruise

Lines, Inc. v. Shute, 499 U.S. 585, 590, 111 S.Ct. 1522, 113 L.Ed.2d 622 (1991); The

Moses Taylor, 4 Wall. 411, 71 U.S. 411, 427, 18 L.Ed. 397 (1867); Wallis ex rel.

Wallis v. Princess Cruises, Inc., 306 F.3d 827, 834 (9th Cir. 2002); Vavoules v.

Kloster Cruise Ltd., 822 F.Supp. 979, 982 (E.D.N.Y.1993) (Weinstein, J.) (compiling

cases). In Lurie, a passenger case against a cruise line, the court held:

                 The fact that plaintiffs have invoked the Court’s diversity
                 jurisdiction in their complaint does not change the
                 analysis; regardless of the choice of forum or basis of
                 subject matter jurisdiction, disputes relating to maritime
                 contracts and injuries sustained aboard a ship are
                 governed by federal maritime law. See, e.g., Melnik v.

                                                        - 11 -

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


                 Cunard Line Ltd., 875 F.Supp. 103, 106 (N.D.N.Y.1994);
                 Vavoules, 822 F.Supp. at 982–83.

Lurie, 305 F.Supp.2d at 356.

         In the case at bar, Plaintiff has asserted her claims pursuant to a maritime

contract, the parties’ Cruise Contract, which controls the relationship between

Plaintiff and DCL. As such, she cannot dispute that she has invoked the application

of the general maritime of the United States, which governs her claims. In turn,

the general maritime law forecloses the application of California law as discussed

infra.

         The general maritime law of the United States specifically holds that no state

remedy (i.e., the Unruh Civil Rights Act) can be applied which works either

material prejudice to the characteristic features of the general maritime law or

interferes with the proper harmony and uniformity of that law. In Carnival Corp. v.

Carlisle, 953 So.2d 461, 465 (Fla. 2007), Florida’s Supreme Court explained,


                 Under federal maritime law a state may, in exercising its
                 in personam jurisdiction in maritime cases, adopt such
                 remedies as it sees fit so long as it does not make changes
                 in the substantive law. This rule is violated when the
                 state remedy ‘works material prejudice to the
                 characteristic features of the general maritime law or
                 interferes with the proper harmony and uniformity of that
                 law in its international and interstate relations.’

953 So. 2d at 465. See also Offshore Logistics v. Tallentire, 477 U.S. 207, 222-223

(1980)(explaining state courts are constrained by the “reverse-Erie” doctrine that

holds substantive remedies afforded by state courts must conform to the governing

maritime standards); Misener Marine Const., Inc. v. Norfolk Dredging Co., 594 F.3d

                                                        - 12 -

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


832, 838-839 (11th Cir. 2010)(observing state law may be applied only to the extent

there is no act of Congress that speaks to the issue, the state law does not

contravene a characteristic feature of the general maritime law, and the state law

does not interfere with the harmony and uniformity of the maritime law);

Rindfleish v. Carnival Cruise Lines, Inc., 498 So. 2d 488 (Fla. 3rd DCA

1986)(“maritime law is the substantive law to be applied irrespective of where the

action is brought.”)

          The UCRA irreparably conflicts, contradicts, and disturbs the harmony and

uniformity of the general maritime law, and as a result, cannot form the basis for a

claim in this action. Specifically, contrary to the express provisions of maritime

law, UCRA law provides for an automatic right to (1) attorneys’ fees, (2) punitive

damages, and (3) recovery of a specific, minimum amount of statutory damages per

violation. By contrast, the general maritime law provides no such automatic right

to attorneys’ fees, no punitive damages in the absence of wanton, willful or

outrageous conduct in passenger claims, and no self-executing right to damages. As

a consequence, general maritime precludes application of the UCRA to this dispute,

and mandates dismissal of Count II of Plaintiffs’ Amended Complaint.

       The principle that each party should bear its own attorneys’ fees, referred to

as the “American Rule” is “firmly entrenched and consistently adhered to in

American federal legal practice.” Misener Marine Const., Inc., v. Norfolk Dredging

Co., 594 F.3d 832, 840-841 (2010).                     As explained by the Eleventh Circuit, in

addressing the applicability of the Georgia Prompt Pay Act in a maritime dispute:


                                                        - 13 -

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


                 We hold that the consistent and continued application of
                 the American Rule to maritime disputes has established
                 the American Rule as a characteristic feature of
                 substantive maritime law. Although we recognize the
                 position of those who argue that the American Rule is not
                 a characteristic feature of maritime law, the long
                 developed precedent of this Circuit and others cannot be
                 so easily set aside. Therefore, [Georgia’s Prompt Pay Act]
                 entitlement to attorneys’ fees is in direct conflict with this
                 principle of substantive maritime law. Thus, the [state
                 statute] cannot be incorporated into substantive maritime
                 law.

Id. at *841. For the same reasons, California’s UCRA cannot be incorporated into

the substantive maritime law as it calls for an entitlement to attorneys’ fees.

       Likewise, exemplary damages (punitive damages) are available automatically

under the UCRA upon proof of a violation, in direct conflict with general maritime

law, which requires a showing of outrageous conduct:

                 A request for punitive damages must be stricken from the
                 complaint if the allegations therein do not present a
                 factual basis supporting the recovery of punitive damages,
                 in other words, factual allegations showing wanton,
                 willful or outrageous conduct.

Doe v. Royal Caribbean Cruises, Ltd., 2012 WL 4479084 at *2 (S.D. Fla. Sept. 28,

2012) citing Baker v. Carnival Corp., 2006 WL 3519093 (S.D.Fla. Dec. 5, 2006).

Unlike the California Civil Code, punitive damages are not automatic under general

maritime law and are only available in extraordinary circumstances showing

“wanton, willful or outrageous conduct.” Thus the Unruh Civil Rights Act, which

provides for an award of exemplary damages, in addition to actual damages, upon

any violation, disrupts the harmony and uniformity of general maritime law, which

permits no such recovery. Accordingly, Count II should be dismissed.

                                                        - 14 -

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK


   V. Conclusion

       The [Second] Amended Complaint [DE 16] disregards the Court’s Order [DE

15] prohibiting an “impermissible shotgun pleading” and is subject to dismissal on

that basis.

       DE 16 should further be dismissed because:

            (1) Plaintiff lacks standing to assert a claim under the ADA;

            (2) The ADA does not provide private plaintiffs a remedy for damages;

            (3) This Court should not exercise supplemental jurisdiction over
                Plaintiff’s UCRA claim; and

            (4) Plaintiff’s UCRA claim is inconsistent with federal maritime law in
                that it provides for exemplary damages, which are not permitted or
                available in a maritime case.

       WHEREFORE the Defendant, MAGICAL CRUISE COMPANY, LIMITED

d/b/a DISNEY CRUISE LINE. (“DCL”) requests the Court dismiss the [Second]

Amended Complaint [DE 16] in its entirety, with prejudice, and award any further

relief deemed just and appropriate.


                                                      Respectfully submitted,

                                                      /s/ Jerry D. Hamilton
                                                      Jerry D. Hamilton, Esq.
                                                      Florida Bar No. 970700
                                                      jhamilton@hamiltonmillerlaw.com
                                                      Elizabeth A. Martin, Esq.
                                                      Florida Bar No. 195014
                                                      emartin@hamiltonmillerlaw.com
                                                      HAMILTON, MILLER & BIRTHISEL, LLP
                                                      150 Southeast Second Avenue, Suite 1200
                                                      Miami, Florida 33131-2332
                                                      Telephone: 305-379-3686
                                                      Facsimile: 305-379-3690
                                                      Attorneys for Defendant

                                                        - 15 -

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
                                                                  CASE NO.: 6:20-CV-01270-RBD-GJK



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 9, 2020, I electronically filed the
foregoing document with the Clerk of the court using CM/ECF. I also certify that
the foregoing document is being served this day on all counsel of record or pro se
parties identified on the following Service List in the manner specified, either via
transmission of Notices of Electronic Filing generated by CM/ECF or in some other
authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.

                                                      /s/ Elizabeth A. Martin


                                              SERVICE LIST

   Jessica L. Kerr, Esq.                                    Jerry D. Hamilton, Esq.
   Florida Bar No. 92810                                    Florida Bar No. 970700
   jkerr@advocacypa.com                                     jhamilton@hamiltonmillerlaw.com
   The Advocacy Group, LLC                                  Elizabeth A. Martin, Esq.
   200 S.E. 6th Street                                      Florida Bar No. 195014
   Suite 504                                                emartin@hamiltonmillerlaw.com
   Fort Lauderdale, Florida 33301-3424                      Hamilton, Miller & Birthisel, LLP
   Telephone: 954-282-1858                                  150 Southeast Second Avenue
   Facsimile: 844-786-3694                                  Suite 1200
   Attorney for Plaintiff                                   Miami, Florida 33131
                                                            Telephone: 305-379-3686
                                                            Facsimile: 305-379-3690
                                                            Attorneys for Defendant




                                                        - 16 -

                               H AM I LT ON , MI LLE R & B I RT HI SE L, LLP
   150 Southeast Second Avenue, Suite 1200· Miami, Florida 33131· Telephone: 305-379-3686 · Facsimile: 305-379-3690
